LANE, J.
The only ground on which the complainant can claim the interference of this court, is that of the defendant’s having at full age confirmed the sale. The title has been adjudged upon at law* and this court cannot review the decision of a court of law. The alleged settlement, receipt of money, &c., in confirmation of the sale, is denied in the answer, and there is no proof; besides, it appears that the defendant was a minor at the period referred to, and incapable of confirming the sale.
The bill is dismissed.
* This doubtless refers to Goforth's Lessee v. Longworth, 4 O. 129.